Case 1:20-cv-05310-MHC Document 12-2 Filed 01/04/21 Page 1 of 2




                      EXHIBIT B
        Case 1:20-cv-05310-MHC Document 12-2 Filed 01/04/21 Page 2 of 2
                                                                                  Five Concourse Parkway
                                                                                  Suite H600
                                                                                  Atlanta. Georgia 30328
       SMITH & LISS, LLC                                                          Telephone: 404-760-S000
                                                                                  Facsimile: 404-760-0225
                   A TTORNEYS & COUNSELORS   T LaW




NOVEMBER 21, 2020




VIA ElAND DELIVERY AND EMAIL TO: rgermanv@sos.ga.gov; ifuchs@.sos.ga.gov

E[on. Brad Raffensperger
Secretary of State
State of Georgia
214 State Capitol
Atlanta, Georgia 30334
Attention:
Jordan Fuchs, Deputy Secretary of State
Ryan Germany, General Counsel

       RE: RECOUNT DEMAND


Dear Mr. Secretary:

       On behalf of President Donald J. Trump, in his capacity as the Republican candidate for
President of the United States and President Donald J. Trump for President, Inc., a recount is
hereby demanded pursuant to O.C.G.A. §21-2-495 (c) and State Election Board Rule I83-I-I5-
.03.




                                                  Cgunsel for
                                                     /sident Donald J. Trump in his capacity as
                                                  the Republican nominee for President of the
                                                  United States, and Donald J. Trump for
                                                  President, Inc.
